Citation Nr: 0639581	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for malignant 
melanoma postoperative.


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1999 to 
May 2002.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision in which 
the RO granted service connection and assigned an initial 
zero percent (noncompensable) rating for malignant melanoma 
postoperative, effective May 3, 2003.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating in 
November 2004 and the RO issued a statement of the case (SOC) 
in March 2005.  The veteran filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
2005.

Because the claim on appeal involves a request for a higher 
initial rating following a grant of service connection, the 
Board has characterized the claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.

The Board finds that a current appropriate examination is 
necessary before adjudicating the issue on appeal.  A review 
of the record reveals that in December 2003, the veteran 
underwent a VA examination in connection with his claim for 
service connection.  

However, while the examiner reported characteristics of the 
veteran's malignant melanoma, he did not report 
characteristics of the right side neck scar and base of neck 
scar other than the measurements.  Additionally, the veteran 
in November 2004 submitted color photographs of his right 
side neck scar and base of neck scar with no additional 
medical evidence describing the scars' characteristics.  
Simply stated, there is no contemporaneous medical evidence 
whatsoever for determining the level of disability caused by 
the veteran's malignant melanoma and right side neck scar and 
base of neck scar.

Furthermore, the record contains medical evidence that the 
veteran receives ongoing treatment for the malignant 
melanoma, including an August 2004 "full body skin check-up 
for new moles".  Those findings were significant for 
numerous benign lesions such as Nevi and Lentigo resulting 
biopsies and lesion removal.  The nature and extent of the 
veteran's disability is evolving to such an extent that a new 
examination is necessary.  As such, the record is 
insufficient to evaluate the disability under consideration.  

Hence, the Board finds that a VA examination, with specific 
findings responsive to applicable malignant melanoma and 
scars rating criteria, is needed to fully and fairly evaluate 
the claim on appeal.  See 38 U.S.C.A. § 5103A.  The veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, may result in a 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo VA examination, 
, the RO should give the veteran another opportunity to 
present information and/or evidence pertinent to his claim on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2005) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran furnish all pertinent evidence 
in his possession.  The RO should ensure that its notice to 
the appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), as regards notice pertinent to claims arising out of 
claims for service connection, as appropriate.  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions  
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim on appeal, the RO must document its 
specific consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, is 
appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any  
evidence pertinent to the claim for 
higher initial rating for malignant 
melanoma and scars that is not currently 
of record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that the letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, 19 Vet. App. 473 (2006), 
as regards claims arising out of claims 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
evidence identified by following the 
current procedures set forth in 38 C.F.R.  
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo an 
appropriate VA examination, by a 
physician, to evaluate his melanoma and 
right side neck scar and base of neck 
scar.  The veteran's entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  The examiner should describe 
the extent of the manifestations of the 
veteran's malignant melanoma.  With 
regards to the scars examination, the 
examiner should evaluate visible or 
palpable tissue loss and either gross 
distortion or asymmetry; scar 
measurements; surface contour; adherence 
to underlying tissue; hypo- or hyper-
pigmentation; abnormal skin texture; 
missing underlying soft tissue; 
induration, and inflexibility.  The 
examiner should state whether the scars 
are superficial; stable or unstable; 
painful on examination; or limit the 
function of the affected part.  The 
examiner should take into consideration 
unretouched color photographs of record.  
This examination should be performed in 
accordance with pertinent rating criteria 
for evaluation of the condition under  38 
CFR § 4.118 DC 7800, 7803, 7804, 7805, 
7833.

The examiner should set forth all 
examination findings, together with the 
complete rationale for any comments 
expressed, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for higher 
initial rating for malignant melanoma 
postoperative in light of all pertinent 
evidence and legal authority.  The RO 
must specifically document its 
consideration of whether "staged rating," 
pursuant to Fenderson, cited to above, is 
appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



